Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No’s. 333-78709 and 33-60449) of Katy Industries, Inc. (the “Company”) of our report dated April 1, 2013, on the consolidated financial statements of the Company for the years ended December 31, 2012 and 2011, which appears in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. /s/ UHY LLP St. Louis, Missouri April 1, 2013
